
	
		III
		112th CONGRESS
		2d Session
		S. RES. 511
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2012
			Ms. Cantwell (for
			 herself and Mrs. Murray) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Pacific Lutheran University
		  Lutes Softball Team for winning the 2012 National Collegiate Athletic
		  Association Division III Softball Championship.
	
	
		Whereas, on May 21, 2012, the Pacific Lutheran University
			 Lutes (referred to in this preamble as the PLU Lutes) Softball
			 Team defeated the Linfield College Wildcats by a score of 3–0 to win the
			 National Collegiate Athletic Association Division III Softball
			 Championship;
		Whereas this victory is the first softball championship
			 for Pacific Lutheran University in its history, as well as its first national
			 championship since 1999;
		Whereas the PLU Lutes Softball Team finished the 2012
			 season with a record of 45 wins and 11 losses, breaking the record at Pacific
			 Lutheran University for most wins in a season;
		Whereas the PLU Lutes Softball Team also broke the school
			 record for most runs scored and most total bases in a season;
		Whereas senior pitcher Stacy Hagensen was named the
			 tournament's Most Outstanding Player by allowing only 3 hits and giving up no
			 runs;
		Whereas the team members and coaches of the PLU Lutes
			 Softball Team have set an example of leadership for women in collegiate
			 athletics;
		Whereas PLU Lutes Softball Team head coach Erin Van
			 Nostrand, associate head coach Greg Seeley, and assistant coaches Tiffany
			 McVay, Dena Harkovitch, and Dena Slye led the team to the championship with
			 their leadership and winning philosophy;
		Whereas the PLU Lutes Softball Team exemplifies the
			 mission of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et
			 seq.) (referred to in this preamble as Title IX), which Congress
			 enacted to ensure that gender discrimination did not interfere with educational
			 opportunities;
		Whereas the passage of Title IX has led to a 574 percent
			 increase in female participation in college sports and a 1,000 percent increase
			 in female participation in high school sports;
		Whereas, before Title IX, only 2 percent of the college
			 students participating in sports were female;
		Whereas, in 2001, 43 percent of the college students
			 participating in sports were female;
		Whereas, by a 3-1 ratio, female athletes perform better in
			 school and have higher graduation rates than females who do not participate in
			 sports;
		Whereas student-athletes have higher annual graduation
			 rates than their classmates who do not participate in sports; and
		Whereas the success of the 2012 PLU Lutes Softball Team
			 demonstrates the accomplishments that a team can achieve when each player
			 adopts a teamwork mentality: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 Pacific Lutheran University Lutes (referred to in this resolution as the
			 PLU Lutes) Softball Team for winning the 2012 National
			 Collegiate Athletic Association Division III Softball Championship;
			(2)recognizes the
			 people of Washington State for their support of the PLU Lutes Softball
			 Team;
			(3)honors the
			 achievements of every player, coach, and support staff who was instrumental in
			 the success of the PLU Lutes Softball Team during the 2012 season; and
			(4)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution for
			 appropriate display to the PLU Lutes Softball Team.
			
